DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cleaning actuator” in claims 1 & 5-7 and “wiper device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation a “fouling degree information” and that a controller drives the actuator when the “fouling degree information reaches a fouling threshold”. However, the phrase reaching a threshold indicates that the threshold is a value, it becomes unclear as to how information is compared to a value when the information is not a value. Further, the term information raises the question as to how the predetermined value can be based on said information. For examination purpose, the limitation of fouling degree information will be understood to mean fouling degree. The term fouling degree information appears in claims 4 and 7 as well. Similar issue is taken with the phrase “vehicle speed information” in claim 1 & 5, and “weather information” in claims 5-6 .
Further in claim 1, applicant states “a controller that drives” it is unclear if applicant is stating that the controller is configured to operate the actuator based on the following condition, if the controller physically drives an actuator, or if the limitation is merely intended use. For examination purposes, the limitation will be understood as the first of the three possibilities.
In claim 4, applicant recites a “liquid jet threshold”, it is unclear if the liquid jet threshold is above or below the fouling threshold. Further, is the liquid jet threshold even indicative of fouling degree information or comparable to the fouling threshold? There is currently nothing in the claim relating the liquid jet threshold to either of the fouling threshold or the fouling degree information. The fouling threshold being set such that fouling degree information reaches the threshold “earlier” does not provide any relation between the two. For examination purpose, the limitation will be understood as a different fouling threshold is set for operation of the liquid jet, and said threshold is lower than a threshold for driving the actuator. It is believed this is what applicant means based on Figs.2-3 of the instant application as well as [0018, 0025, & 0034] of the published disclosure indicating that liquid cleaning occurs at a dirtiness level higher than the air cleaning, which correlates to a threshold lower than the actuator operating threshold.
In claim 7 applicant uses the phrase “detection accuracy data” it is unclear as to what the metes and bounds of the phrase “detection accuracy data”. The term accuracy has an understood meaning of how close something is to a theoretical or actual amount, typically rendered in numerical form. The only statement within the disclosure regarding what such detection accuracy data is provided in [0018] which states that it is based on intensity of light. However, this still does define the metes and bounds of the phrase detection accuracy data. Is accuracy data based on received images and their comparison, pixel translucence, lens capacitance, or something else? Further clarification is needed.
The remaining claims are rejected for their dependence on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herman (US20200094784A1).
As to claim 1, Herman discloses an on-vehicle sensor cleaning device (see Fig.1) comprising: a cleaning actuator (Fig.1 ref 120) that cleans a cleaning object surface (Fig.2 ref 250) of an on-vehicle sensor (Fig.1 ref 130), the cleaning object surface being cleaned by operating the actuator [0083]; and a controller (Fig.1 ref 110) that drives the cleaning actuator [0083] when fouling degree information reaches a threshold ([0062 & 0072], score threshold reading on a fouling threshold as it is based on obstruction being present), wherein the controller is configured to change the fouling threshold depending on vehicle speed information [0063 & 0072].
As to claim 7, Herman teaches the device of claim 1, wherein the fouling degree information includes detection accuracy data (see [0069] stating number of occluded pixels which synonymous to accuracy data as the amount of blur in an image [0035] directly correlates to accuracy), thereby reading on the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US20200094784A1) in view of Frederick (US20200108801A1).
As to claims 2-3, Modified Herman teaches the device of claim 1, wherein Herman discloses that operation of cleaning includes air pressure [0083] and cleaning of the sensor is based on a location of the occlusion (Herman Figs.7-8 also [0062 & 0064]). Modified Herman does not explicitly disclose an air pump, and a moveable nozzle with a jet port that is moved by a motor. However, such a feature is known in the art, as evidenced by Frederick.
Frederick teaches an art related on-vehicle sensor cleaning device (see Figs.1A-2), wherein it is known to provide a moveable nozzle (Fig.2 ref 2020) with a port (Fig.2 ref 210), when a determination of occlusion location is capable of being made (see Fig.6 refs 604 to 616). The movement of the nozzle is capable via motors [0030-0031 & 0040] and the device has a a compressor (i.e. air pump, Fig.2 ref 214) that supplies the nozzle with air [0034].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Herman to include the nozzle and motors of Frederick to allow for targeted cleaning based on occlusion location to improve debris removal (Frederick [0084]). It is in the purview of one of ordinary skill in the art to utilize a known actuator when a one is not explicitly disclosed. Further, a skilled artisan realizes that since Herman defines the location of the occlusion, it would be logical to provide a moveable air nozzle to take advantage of targeted cleaning of only dirtied areas.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US20200094784A1) in view of Frederick (US20200108801A1) as applied to claim 2 above, and further in view of Irie (US20150203076A1).
As to claim 4, Modified Herman teaches the device of claim 2, wherein there is also a liquid pump (Frederick [0034]) for supplying a liquid to a sensor surface. Modified Herman does not disclose a liquid jet threshold for spraying of liquid via the pump or that the liquid jet threshold is at level that is dirtier than the level for a fouling threshold. However, such a feature is known in the art, as evidenced by Irie.
Irie discloses an art related sensor cleaning device for a vehicle (Figs.13A-14C & [0002-0005]), wherein a determination of what mode of cleaning to be utilized (i.e., air/liquid/both) is determined based off turbidity (i.e. dirtiness) of the sensor surface (see Fig.15). The amount of turbidity required for air cleaning (Fig.15 see cleaning mode 3, i.e. fouling threshold) is less than that required for liquid (Fig.15 see cleaning mode 2, i.e. liquid jet threshold), thus indicating that a dirtiness would first reach the amount for air cleaning before liquid. The process of utilizing different dirtiness degrees for different modes of cleaning allows for more efficient removal of debris [0206]. Accordingly, Irie teaches that air cleaning should be performed when the sensor is not as dirty and liquid cleaning should be performed when the sensor is dirtier than the level for air cleaning.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the controller of Herman to perform liquid cleaning at a liquid jet threshold, which is indicative of a fouling amount greater than that for which only air cleaning is performed, in order to provide more efficient cleaning performance (Irie [0206]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US20200094784A1) in view of Kawamura (US20210001819A1).
As to claims 5-6, Herman teaches the device of claim 1, wherein rain drops (reading on weather information) are capable to classified by the controller [0059 & 0071] which is utilized in changing the fouling threshold (see equation 1). Thus, both speed and weather information are used in changing the fouling threshold. However, assuming arguendo that weather information is meant to recite a current weather status, and the not the mere presence of an raindrop on a surface, the following alternative rejection is provided. Herman does not disclose weather information being utilized in determining a fouling threshold, however such a feature would have been obvious in light of 
Kawamura discloses an art related on-vehicle sensor cleaning system (abstract) wherein it is known that there is an increased likelihood of foreign matter adherence to the sensor depending on the weather [0067]. Thus, weather information is obtained from a wiper switch (i.e. driving mode of a wiper device) and utilized for the cleaning of the sensor [0066]. As such, suitable cleaning can be performed based on weather conditions [0019].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Herman to utilize weather information from a wiper switch when accounting for the fouling threshold in order to provide suitable cleaning during various weather conditions (Kawamura [0066]). Further, since Herman is concerned with predicting/determining the fouling threshold, and rain is known to increase a fouling occurrence (Kawamura [0066-0067]) it would have been logical to a skilled artisan to include such a variable within the calculation of the threshold. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kline (US20190322245A1) discloses that many variables, including vehicles speed, are considered when determining a fouling threshold (Fig.6A).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bacchus (US20190106085A1) discloses that speed and wiper operation among other variables are considered for deciding about a cleaning process (Fig.3 & [0036]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubota (US20200324738A1) discloses that various factors are contemplated for different cleaning procedures including speed and wiper operation (Fig.35).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawamura (US20210362688A1) discloses that vehicle speed assists in cleaning and less cleaning is required when speed is higher [0130 & 0138].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rice (US20190009752A1) discloses that rain information can be obtained from a wiper operation [0194] and different levels of rain correlate to different wiper speeds and sensor cleaning rates [0028 & 0081].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nielsen (US20180272996A1) discloses that less air flow is required for cleaning as speed increases [0048] and higher speeds can effectively turn off air flow while lower speeds will still require air flow [0059-0062].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Menicovich (US20210339711A1) discloses that more air flow is required at lower speeds to remove rain from sensors [0016].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otomi (US20180141523A1) discloses that at higher speeds more rain water is splashed on the vehicle [0136].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayakawa (US20150145956A1) discloses that rain, vehicle speed, and contamination are all variables considered for the actuation of a cleaning process (Fig.35).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsunaga (US20220227333A1) discloses that speed, wiper operator, and rain are all variables used for control of a air blowing device (Fig.14, [0178]). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mandai (US20210122294A1) discloses that vehicle speed is considered when detecting amount of dirt that contributes to a detected dirtiness level (Fig.3 & [0181-0182]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                            
/SPENCER E. BELL/Primary Examiner, Art Unit 1711